Citation Nr: 0810700	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-34 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1952 to January 1956 and from February 1956 to 
February 1972. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in April 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the claims folder.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On VA examination in January 2007, there was evidence of 
painful movement and lumbar radiculopathy.  In October 2007, 
the veteran had lumbar surgery to include a laminectomy, 
diskectomies, and fusion.  As the surgery is indicative of a 
material change in the disability, a reexamination is 
required. 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
to include the effect that the current 
disability has on the veteran's daily 
life and general notice of General 
Rating Formula for Diseases and 
Injuries of the Spine.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).



2. Schedule the veteran for VA 
orthopedic and neurological 
examinations to determine the degree of 
low back impairment.  The claims folder 
should be made available to the 
examiner for review.  

The examiner is asked to describe 
ankylosis, if any, and range of motion 
of the lumbar spine in degrees to 
include forward flexion, extension, 
left and right lateral flexion, left 
and right lateral rotation, and any 
functional loss due to pain or painful 
motion.    

The examiner is asked to describe the 
frequency and duration of any 
incapacitating episodes of low back 
pain, requiring bed rest prescribed by 
a physician and treatment by a 
physician, over a 12 month period.

The examiner is asked to describe any 
lumbar radiculopathy by needle EMG in 
each lower extremity to include 
complete or incomplete paralysis.  If 
incomplete paralysis is found, the 
examiner should state whether such is 
mild, moderate, moderately severe, or 
severe.

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnished the veteran a Supplemental 
Statement of the Case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

